 

Blue Sphere Corporation 8-K [blsp-8k_091917.htm]

 

 Exhibit 10.1

 

Agreement

GG470-2019

 



Agreement for the

 

purchase and supply of

 

Green Gas 2019

 

between:

 

GasTerra B.V.

with its registered office in Groningen

hereinafter referred to as: ‘GasTerra’

 

and

 

Blue Sphere Brabant B.V., a limited liability company incorporated under the
laws of the Netherlands, with its registered office in Amsterdam at [address],
in this matter duly represented by [name, function],

hereinafter referred to as: ‘the Seller’

 

Hereinafter referred to individually as ‘the Party’ and jointly as ‘the Parties’

 

 

 

 [blspa001.jpg]

 



 



 



 

 

 

Contents

 



Article 1: Definitions 3 Article 2: Contractual parameters 5 Article 3:
Measuring equipment / Allocation agreements 10 Article 4: Invoicing and payment
11 Article 5: Provision of information 12 Signatures 13

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 2
of 13 -

 



 

 

 

Article 1: Definitions

 



connection : One or more connections between the gas transmission network and an
immovable property as referred to in Section 16 (a) to (d) of the Valuation of
Immovable Property Act (Wet waardering onroerende zaken), as described in
Section 1 of the Gas Act (Gaswet). supply point : The connection where the
Seller and the network operator make the Green Gas available to GasTerra.
certificate : The (electronic) document that shows that a single MWh of Green
Gas is produced on the basis of renewable energy sources, issued by Vertogas.
contract year : The period of 12 months within the contract period. contract
periods : The period during which the Seller supplies Green Gas to GasTerra. day
: The period, commencing at 06:00 LET on a calendar day and ending at 06:00 LET
on the following calendar day. distribution network : Regional gas transmission
as defined in the TSC. first-generation biofuel : Biofuel that is based on
sugars, starch, vegetable oil or animal fats, where competition for available
production resources may arise between agriculture for food and agriculture for
energy, such as agricultural land, water and fertilizer. entry capacity : Has
the meaning as laid down in the ‘Transmission Code for National Gas Network
Operators’ (Transportcode gas LNB)’. recognised party with programme
responsibility : has the meaning as laid down in the ‘Transmission Code for
National Gas Network Operators’. EURIBOR : The monthly ‘Euro Interbank Offered
Rate’ as published by the European Banking Federation (EBF) and the Financial
Markets Association (ACI) on the second working day of any month. GasTerra :
GasTerra B.V. Gas Conditions : The Gas Conditions, as referred to in Section 12f
of the Gas Act. Green Gas : The biogas to be supplied on the grounds of the
agreement between the Seller and GasTerra that has been reprocessed to natural
gas quality and is available in the network of the national or regional network
operator and for which certificates have been issued. year : The period of a
calendar year, beginning on the first day of the calendar year concerned and
ending after the last day of the calendar year concerned. national grid :
National gas transmission network as stated in the TSC. national network
operator : Gasunie Transport Services B.V. or its legal successor(s) as operator
of the national gas transmission network within the meaning of Section 2 (2) of
the Gas Act. LET : Local European Time, including summer time, which is equal to
UTC + 1 outside the summer time period and UTC + 2 during the summer time
period. The summer time period begins at UTC 01:00 on the last Sunday in March
and ends at UTC 01:00 on the last Sunday in October, where UTC is equal to
Coordinated Universal Time, in accordance with ISO 8601:1988 (E). m3(n;35,17) :
A volume of gas which at a temperature of 273.15 K has an absolute pressure of
101,325 kPa (1.01325 bar) and technically free of water vapour fills a volume of
one (1) cubic metre with a gross calorific value of 35.17 MJ.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 3
of 13 -

 



 

 

 

month : The period beginning on the first day of the calendar month concerned
and ending on the last day of the calendar month concerned. production site : A
combination of facilities with which Green Gas is produced, where a combination
of facilities is understood to mean all resources present that are
interconnected for the production of Green Gas and are identifiable on the basis
of a unique EAN code. party with programme responsibility : Has the meaning as
laid down in the Gas Act. programme responsibility : Has the meaning as laid
down in the Gas Act. regional network operator : A company that, on the grounds
of Section 2 of the Gas Act, is designated for the operation of one or more
regional gas transmission networks. shipper : Has the meaning as laid down in
the TSC. TSC : The prevailing Transmission Service Conditions, as laid down by
the national network operator. hour : The period of one full hour, commencing on
the hour. hourly volume : The volume of gas, derived from m³(n;35,17), which is
supplied by the Seller in a particular hour under the terms of this agreement.
Vertogas : Vertogas B.V., with its registered office in Groningen. working day :
A day, not being a Saturday or Sunday, which is not a generally recognised
public holiday as referred to in Section 3(1) of the General Extension of Time
Limits Act (Algemene Termijnenwet), nor a day equated with a generally
recognised public holiday referred to in the second or pursuant to the third
subsection of the aforesaid section.



 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 4
of 13 -

 



 

 

 

Article 2: Contractual parameters

 

2.1.Conditions and provisions

 

This agreement, with accompanying documents and appendices, sets out the
conditions under which the purchase and take-up of Green Gas by GasTerra will
take place at the agreed supply point(s).

 

Conditions of sale and/or other general conditions of the Seller and of GasTerra
are explicitly not applicable to this agreement.

 

If at any time a part of this agreement is invalid under applicable law or
proves not to be enforceable in another manner, this does not affect the
validity and/or enforceability of the remaining provisions of this agreement.
Should the need arise, both parties will jointly negotiate in good faith to lay
down replacement provisions which approach the original provisions as closely as
possible in an economic sense.

 

The Parties will treat the contents of this agreement, as well as all
information that the Parties receive from each other within the context of this
agreement, including all technical and operational information, offers, prices
and (periodic) quotations in confidence, and will not publish them,
electronically or otherwise, nor disclose them to third parties (i.e. persons
who are not part of the management, personnel and external advisers of either
Party) in any other manner, and will only use them within their own businesses.

 

A Party will allow third parties to view or inspect this agreement and/or
information only if such view or inspection to such third parties is required by
law or if such is necessary as part of legal proceedings in which this agreement
is central, or if this Party has received written permission from the other
Party to do so. Furthermore, a Party is permitted to provide external advisers
with the information. In that case, this Party warrants the other Party that the
external adviser will comply with these provisions.

 

A party that ceases to be a party to this agreement for whatever reason will
continue to be obliged to comply with its outstanding obligations in full.
Unless agreed otherwise in writing by and between the Parties and the Seller’s
financier (e.g. under a Direct Agreement), a Party is not permitted to transfer
the agreement, or any of its rights and obligations under the agreement, to a
third party without obtaining prior written permission from the other Party,
which permission will not be unreasonably withheld.

 

A Party is entitled to terminate this agreement without legal intervention and
with immediate effect if the other party has been declared bankrupt or has been
granted suspension of payment.

 

All disputes that may arise from this agreement or further agreements that may
be the result thereof will be settled in accordance with the Arbitration
Regulations of the Netherlands Arbitration Institute. The arbitration board will
comprise three arbitrators as selected in accordance with article 13 of the
current Arbitration Regulations (i.e. not the list procedure). The location of
arbitration will be Amsterdam. Arbitration will be conducted in the Dutch
language. The arbitration board will decide in accordance with the rules of law.

 

Without prejudice to the possibility to request preliminary relief in summary
arbitral proceedings in accordance with the regulations of the Netherlands
Arbitration Institute, this arbitration clause does not effect the jurisdiction
of the court in preliminary relief proceedings to grant provisional relief.

 

The agreement and accompanying appendices are governed by Dutch law. The
provisions of the Vienna Sales Convention (CISG) are excluded.

 

Paragraphs 4 and 5 above will survive for three years following the termination
or the transfer of this agreement.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 5
of 13 -

 



 

 

 

2.2Term

 

The Seller will supply Green Gas to GasTerra for the period from 1 January 2019
at 06:00 LET to 1 January 2031 at 06:00 LET (being the ‘contract period’).

 

No later than six (6) months before the expiry of the contract period, the
Seller and GasTerra will examine whether and if so under what conditions this
agreement can be renewed.

 

2.3Supply points and production sites


 



The Seller will make the Green Gas available to GasTerra for take-up at the
supply points as specified in Appendix 1. The Green Gas produced will not be
first-generation biofuel.

 

The Seller may, with written permission from GasTerra, add production sites and
associated supply points to this agreement provided these comply with the agreed
conditions with regard to certification in accordance with Article 2.4 and the
volumes to be supplied in accordance with Article 2.5.

 

If production sites, which have been allocated to this agreement, no longer
comply with the conditions agreed in this agreement with regard to certification
in accordance with Article 2.4, the Parties will enter into consultations with
each other. If a failure regarding a production site could not be remedied
within a reasonable period of time such that it complies with the agreement,
GasTerra is entitled to remove the production site from this agreement and not
to purchase any further volumes of gas from the production site concerned. As
regards the operational procedures in removing the production site from this
agreement, GasTerra will take reasonable account of the interests of the Seller.

 

The ownership and risk of the Green Gas passes from the Seller to GasTerra at
the aforesaid supply point(s).

 

The Seller is responsible for ensuring that the properties and the supply
pressure of the Green Gas supplied under this agreement are according to the
specifications as maintained by the relevant network operator at the supply
point(s). The Seller indemnifies GasTerra in full against claims from the
national network operator or a regional network operator for compensation of
direct costs determined pursuant to the Gas Act and incurred as a result of the
failure of the Green Gas to comply with the specifications.

 

2.4Certificates

 

During the full period of supply of Green Gas under this agreement, the
production site must be certified in accordance with the prevailing version of
the Process Conditions for HG Certificate System (Procesvoorwaarden
HG-Certificatensysteem) of Vertogas (or the conditions of Vertogas replacing
such Process Conditions) and certificates must be issued for the volumes of
Green Gas produced. The certificates will not be sold and transferred to
GasTerra, unless the Parties agree otherwise in writing.

 

2.5Volume of Green Gas


 

Under the terms of this agreement, the Seller will supply a maximum of 3,500
m³(n;35,17) Green Gas per hour.

The Seller will supply and GasTerra will take up the full production of Green
Gas from the production sites allocated to this agreement, for the duration that
the production sites are allocated to this agreement.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 6
of 13 -

 



 

 

 

2.6The price for the Green Gas

 

Under this agreement, the price payable by GasTerra will be in ct/m³(n;35,17)
for the volume of Green Gas transferred, which will be calculated as follows:

 

SENDEX_YA x [ ] – [ ]

 

where SENDEX_YA is taken to mean:

 

The arithmetic average of the settlement prices during the end of day pricing
session published by ICE-Endex (in €/MWh) on trading days for TTF base load gas
for the relevant year of supply. The average is calculated on the said prices
that are published on days in the year prior to the year of supply from the
moment the Seller signs the agreement.

 

The outcome of the formula [] will be rounded to three (3) decimals.

 

If the relevant publication for calculating the price undergoes changes, the
Parties, with due regard for reasonableness, will establish an alternative
definition that restores the original intention. If publications for calculating
the price are not available, initially the latest available representative
publication will be used. If for any reason the relevant publication is no
longer available, the Parties, with due observance of reasonableness, will
establish an alternative definition that restores the original intention. The
Parties will inform each other of this in good time in writing.

 



2.7Price for programme responsibility

 

GasTerra will bear programme responsibility for the connections of the
production sites under this contract. After signing this agreement, the Seller
gives GasTerra permission to register in the network operators’ connection
registers as the party with programme responsibility for the production sites.

 

For taking on programme responsibility the Seller will owe GasTerra a payment of
0.01 ct/m³(n;35,17). The Seller will deduct this amount as a separate item
(stating ‘Self Billing’) from the invoices for the Green Gas supplied to
GasTerra. This amount includes any and all charges, costs, fines and liabilities
(including but not limited to any and all imbalance costs and liabilities)
incurred by GasTerra while being responsible for and executing the programme
responsibility.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 7
of 13 -

 



 

 

 

2.8Taxes, levies and surcharges

 

The price for the Green Gas is exclusive of taxes, levies and surcharges. All
taxes, levies and surcharges applicable to the Green Gas will be charged by the
Seller to GasTerra.

 

The Seller will facilitate the exemption from energy tax in the invoicing after
GasTerra has provided a signed, written statement that complies with the
relevant statutory requirements.

 

GasTerra possesses a non location-based VAT bonded warehouse licence. This
licence also relates to the purchase of Green Gas and the programme
responsibility service between companies taxable in the Netherlands. The licence
number of the non location-based VAT bonded warehouse licence of GasTerra is
8144.09.325 B01. As a result of this non location-based VAT bonded warehouse
licence the purchase by GasTerra of Green Gas and the programme responsibility
service of Dutch Green Gas producers is not subject to Dutch VAT. As long as
GasTerra possesses a non location-based VAT bonded warehouse licence, the Seller
will charge it 0% VAT.

 

2.9Entry capacity

 

2.9.1National grid

 

For the purpose of feeding in Green Gas from the supply point to the national
grid, entry capacity at the national network operator is required.

 

If the Seller is not a shipper in the national grid or a party with programme
responsibility, GasTerra will order the necessary entry capacity from the
national network operator and inform the Seller of the costs, and the Seller
will deduct these costs as a separate item from the invoices for the Green Gas
supplied to GasTerra. In this situation, the Seller will state no later than one
(1) month before the start of supply how much entry capacity is required for
supply under this agreement. In this situation, the costs of potentially
exceeding the entry capacity will be fully at the expense of the Seller, if and
to the extent that the Seller supplied, and GasTerra did not order the entry
capacity, in excess of the maximum volume agreed pursuant to Article 2.5.

 

If the Seller is a shipper in the national grid or a party with programme
responsibility, and GasTerra has not yet contracted the necessary entry
capacity, the Seller will contract the entry capacity from the national network
operator and transfer it to GasTerra by means of a transfer of usage rights, as
laid down in the TSC. In this situation, the costs of potentially exceeding the
entry capacity will be fully at the expense of the Seller.

 

2.9.2Distribution network

 

At the moment of signing this agreement, no entry capacity from the national
network operator at the supply point is required for feeding in Green Gas into
distribution networks. If it is indeed necessary to have entry capacity from the
national network operator for the purpose of feeding in Green Gas into the
distribution network, the following will apply:

 

If the Seller is not a shipper in the national grid or a party with programme
responsibility, GasTerra will order the necessary entry capacity from the
national network operator and inform the Seller of the costs, and the Seller
will deduct these costs as a separate item from the invoices for the Green Gas
supplied to GasTerra. In this situation, the Seller will state no later than one
(1) month before the start of supply how much entry capacity is required for
supply under this agreement. In this situation, the costs of potentially
exceeding the entry capacity will be fully at the expense of the Seller, if and
to the extent that the Seller supplied, and GasTerra did not order the entry
capacity, in excess of the maximum volume agreed pursuant to Article 2.5.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 8
of 13 -

 



 

 

 

If the Seller is a shipper in the national grid or a party with programme
responsibility, and GasTerra has not yet contracted the necessary entry
capacity, the Seller will contract the entry capacity from the national network
operator and transfer it to GasTerra by means of a transfer of usage rights, as
laid down in the TSC. In this situation, the costs of potentially exceeding the
entry capacity will be fully at the expense of the Seller.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 9
of 13 -

 



 

 

 

Article 3: Measuring equipment / Allocation agreements

 

3.1Allocation agreements


 

For the allocation methods, the Parties will follow the Gas Conditions.

 

Supply under this agreement may only take place if the production sites
allocated to this agreement are provided with hourly meter readings that comply
with the statutory and technical requirements.

 

The volumes to be allocated to GasTerra will be equal to, and determined by, the
volume readings during the contract period at the production site(s) concerned,
expressed in m3(n;35,17) per hour. This will make use of the hourly meter
readings used by the network operator concerned.

 

At the request of GasTerra, the Seller is required to make available to GasTerra
without delay the hourly meter readings at supply point(s) and/or the production
site(s), notwithstanding, without any limitation to other responsibilities
toward the Seller vested in GasTerra pursuant to the Gas Act and this agreement,
GasTerra’s responsibility to initiate and to maintain near real-time access to
the allocation data pursuant to the Allocation Code Gas.

 

3.2Connection register

 

3.2.1Accuracy of connection register



The Seller and GasTerra are responsible for the accuracy of all registrations in
the connection registers of the network operators and any changes thereto that
are necessary for the proper performance of this agreement.

 

3.2.2Consumer category



The Seller is responsible for ensuring that all production sites in the
connection registers are provided with the consumer categories GIS or GIN before
the start of supply. Supply under this agreement can only take place if the
production sites allocated to this agreement have consumer categories GIS or
GIN.

 

3.2.3Deregistering from connection register

 

At the moment that a production site no longer meets the requirements as laid
down in Article 2.4 and/or this agreement is terminated early for whatever
reason and/or if at the end of this contract period GasTerra is no longer a
recognised party with programme responsibility for the connections, the Seller
will be obliged to deregister GasTerra immediately as recognised party with
programme responsibility for the production sites concerned in the connection
registers of the network operators.

 

If the Seller fails to comply with this obligation or fails to do so on time or
fully, the Seller will be liable for all resulting direct costs suffered by
GasTerra, including but not limited to imbalance costs and fines for exceeding
entry capacity as laid down in accordance with the national network operator’s
system, nothwithstanding GasTerra’s duty to mitigate such costs while (still)
having, without any limitation to other responsibilities toward the Seller
vested in GasTerra pursuant to the Gas Act and this agreement, near real-time
access to the allocation data pursuant to the Allocation Code Gas. In addition,
in such a case GasTerra will be entitled to settle a claim for payment for
volumes allocated to GasTerra while being required to pay any surplus.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 10
of 13 -

 



 

 

 

Article 4: Invoicing and payment

 

4.1Invoicing

 

Each month, no later than on the tenth (10th) working day following the end of
the supply month, the Seller will send GasTerra an invoice for the Green Gas
supplied. This invoice will be based on the methods as referred to in this
agreement and on the grounds of the meter readings and allocations in accordance
with the agreements in Article 3.1 provided by the relevant network operator.

 

If these meter readings and these allocations have not been received from the
national network operator or a regional network operator by the sixth (6th)
working day following the end of the month, the Seller may send a provisional
invoice, based on a reasonable estimate of the volume of Green Gas supplied to
GasTerra.

 

As soon as the correct and complete data has been received from the national
network operator or a regional network operator, the Seller will send a revised
invoice for the month concerned to GasTerra, to settle the provisional amount
invoiced.

 

Settlement of the aforesaid provisional invoice with the invoice on the basis of
correct and complete allocations will take place at an interest rate that will
correspond to the arithmetic average of EURIBOR over the months to which the
interest calculation refers, rounded to two (2) decimals. This also applies in
the case of corrections to earlier allocations and/or invoices that were
qualified as correct and complete.

 

4.2Payment term

 

Invoices sent by the Seller must be paid in full and unconditionally in the
manner stipulated in these invoices within fourteen (14) calendar days of the
invoice date.


 

4.3Exceeding the payment term

 

For each day that the set payment term is exceeded, interest will be charged
amounting to EURIBOR + three (3) percentage points.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 11
of 13 -

 



 

 

 

Article 5: Provision of information

 

5.1Information

 

The Parties will keep each other informed of changes in correspondence details,
invoicing details or trade names. The Parties will do this in writing no later
than four (4) weeks after the change concerned has been made.

 

The Parties will inform each other without delay of any matters that are
relevant to the implementation of this agreement.

 

5.2Information concerning production sites

 

The Seller will inform GasTerra no later than one (1) month before the start of
the Green Gas supply of one or more production sites that have been allocated to
this agreement, the EAN code(s) of the connection(s) concerned, the associated
network area(s), the expected annual and monthly volume(s) and the expected
maximum hourly volume(s).

 

The Seller will inform GasTerra in good time of the start of production and
anticipated variations in Green Gas production, such as resulting from
maintenance, the end of maintenance or the starting up of a system, and of any
risk of withdrawal of the certification.

 

If a production site has an expected maximum hourly volume of more than 3,500
m³(n;35,17), GasTerra and the Seller will reach additional agreements on the
provision of information within the context of GasTerra’s portfolio management.

 



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 12
of 13 -

 



 

 

 

Signatures

 

Agreed, drawn up in duplicate and signed

 

FOR THE SELLER:   VOOR GASTERRA B.V.:         /s/ Elroy Amitzur   /s/ R.E. van
Rede                 Name: Elroy Amitzur   Name: R.E. van Rede         Position:
Director   Position: Director         Town/city:   Town/city: Groningen        
Date: 9/15/2017   Date: 9/12/2017                     /s/ M.W.J. de Wilde      
      Name: M.W.J. de Wilde             Position: Director            
Town/city: Groningen             Date: 9/14/2017



  



Agreement for the purchase and supply of Green Gas GG470-2019 (12-09-2017)  - 13
of 13 -

 



 

 

 

APPENDIX 1 TO THE AGREEMENT GGxxx-20xx

 

Contractual Parameters

 

Production sites, EAN codes for production sites and EAN codes for supply points

The production sites, the EAN codes for the production sites and the EAN codes
for the supply points where the Green Gas is made available by the Seller to
GasTerra for purchase.

 

Name of production site EAN code for production site EAN code for supply point
Pastoor Thijsenlaan 43, Sterksel 871717710002041671                            
         

 



Appendix 1 to the Agreement GG470-2019  - 1 of 2 -

 

 

 



  

Signatures

 

Agreed, drawn up in duplicate and signed

 



FOR THE SELLER:   VOOR GASTERRA B.V.:         /s/ Elroy Amitzur   /s/ R.E. van
Rede         Name: Elroy Amitzur   Name: R.E. van Rede         Position:
Director   Position: Director         Town/city:   Town/city: Groningen        
Date: 9/15/2017   Date: 9/12/2017                     /s/ M.W.J. de Wilde      
      Name: M.W.J. de Wilde             Position: Director            
Town/city: Groningen             Date: 9/14/2017

 



Appendix 1 to the Agreement GG470-2019  - 2 of 2 -

 



 

 